Order, Supreme Court, Bronx County (Gerald Esposito, J.), entered April 12, 2000, which, in an action for assault and false imprisonment, denied defendant’s motion to dismiss the complaint for failure to make service within 120 days after the filing of the summons and complaint, and granted plaintiffs cross motion for an extension of time to make service nunc pro tunc as of the time that service was made, unanimously affirmed, without costs.
Plaintiffs time to serve defendant was properly extended nunc pro tunc as of the time that service was made, which was only 19 days after the expiration of the 120-day period that plaintiff had to make service under CPLR 306-b, where the action would be barred by the one-year Statute of Limitations if such extension were not granted, and defendants fail to show any prejudice other than having to defend the action (see, Busler v Corbett, 259 AD2d 13). Concur — Sullivan, P. J., Nardelli, Rubin, Saxe and Friedman, JJ.